Citation Nr: 0613823	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for anxiety reaction prior to August 14, 2002, and 
for a disability evaluation in excess of 30 percent for 
anxiety reaction from August 14, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to March 
1945.  In December 2005 the Board issued a decision denying 
the veteran's claim for a higher initial evaluation for 
anxiety reaction.  That decision has been vacated following 
receipt of additional evidence that was not considered by the 
Board at that time.


REMAND

VA progress reports that dated in October 2005, prior to the 
Board's December 2005 decision, but received subsequent to 
that decision, showed that the veteran was being treated for 
anxiety reaction at VAMC Mountain Home.  A VA Mental Health 
Medication Follow-up note from that time showed that the 
veteran had a GAF score of 50 and that his anxiety reaction 
may have worsened.  VA's fulfillment of the statutory duty to 
assist also requires a thorough and contemporaneous 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Because the most recent VA progress 
note showed that the veteran's disability may have increased 
in severity the RO must schedule the veteran for a VA 
neuropsychiatric examination in order to determine the 
current nature and severity of his anxiety reaction.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should contact the VAMC in 
Mountain Home, Tennessee, and obtain all 
of the veteran's treatment records related 
to his anxiety reaction or any other 
psychiatric disability since 2005.

2.  The RO should then schedule the 
veteran for a VA neuropsychiatric 
examination to determine the current 
nature and severity of his service-
connected anxiety reaction.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  Such tests, to include 
psychological testing, as the examining 
physician deems necessary should be 
performed.  A multiaxial diagnosis based 
on the current DSM-IV diagnostic criteria 
is required, including  a Global 
Assessment of Functioning (GAF) Score and 
the examiner should explain what the score 
represents.

3.  The RO should then readjudicate the 
veteran's claim for increased evaluations 
for anxiety reaction on the merits.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on appeal 
as noted by The United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






